 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement dated February [•], 2019 by and
between XCel Brands, Inc., a Delaware corporation (the “Company”) and Robert W.
D’Loren (the “Executive”) each a “Party” and collectively the “Parties.” This
Agreement replaces and supersedes that certain employment agreement dated as of
October 1, 2014, as amended as of April 1, 2017, by and between the Company and
the Executive (the “Prior Agreement”).  Unless otherwise indicated, capitalized
terms used herein are defined in Section 2.1 of this Agreement.

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an employment agreement with the
Executive and the Executive is willing to serve as an employee of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is agreed by and between the Executive and the Company as
follows:

 

ARTICLE I.

EMPLOYMENT TERMS

 

1.1.         Employment.  The Company will employ the Executive, and the
Executive accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 1.4(a) hereof (the “Employment Period”).

 

1.2.         Position and Duties.

 

(a)         Generally.  The Executive shall serve as the Chief Executive Officer
of the Company and, in such capacity shall be responsible for the general
management of the business, affairs and operations of the Company, shall perform
such duties as are customarily performed by a Chief Executive Officer of a
company of a similar size and shall have such power and authority as shall
reasonably be required to enable him to perform his duties hereunder; provided,
however, that in exercising such power and authority and performing such duties,
he shall at all times be subject to the authority, control and direction of the
Board of Directors of the Company (the “Board”).  The Company agrees that it
will use its reasonable best efforts to cause the Executive to be nominated to
and continue to be named Chairman of the Board of Directors during the Term, it
being acknowledged and agreed that the Nominating Committee (or any successor
committee of the Board, or, in the absence of any such committee, the Board)
shall retain the ability to apply reasonable and uniform standards consistent
with past practices and corporate governance principles to consider the
Executive for nomination to the Board and appointment as Chairman of the Board
during the Term. Without limitation on any of the foregoing, the Executive shall
have senior management authority and responsibility with respect to the
management and operations of the Company and its business, including
implementation of the business strategy of the Company consistent with strategy
and policies approved by the Board.  

 



   

 

 

(b)         Duties and Responsibilities.  The Executive shall report to the
Board and shall devote a substantial portion of his time to the business and
affairs of the Company and its Subsidiaries.  The Executive shall perform his
duties and responsibilities in a diligent, trustworthy, businesslike and
efficient manner and shall use his best efforts during the Employment Period to
protect, encourage and promote the best interests of the Company and its
stockholders.  The Executive shall not engage in any other business activities
that could reasonably be expected to conflict with the Executive’s duties,
responsibilities and obligations hereunder.  During the Employment Period, the
Executive shall promptly bring to the Company or its Subsidiaries, as
applicable, all investment or business opportunities relating to the Business of
which the Executive becomes aware.

 

(c)         Principal Office.  The principal place of performance by the
Executive of his duties hereunder shall be the Company’s principal executive
offices in the New York Metropolitan area, although the Executive may be
required to travel outside of the area where the Company’s principal executive
offices are located in connection with the business of the Company.

 

1.3.         Compensation.

 

(a)         Base Salary.  The Executive’s annual base salary during the
Employment Period shall be $888,500.00 per year (the “Base Salary”).  The Base
Salary will be payable to the Executive by the Company in regular installments
in accordance with the Company’s general payroll practices.  The Executive shall
receive such increases (but not decreases) in his Base Salary as the Board, or
the compensation committee of the Board (the “Compensation Committee”), may
approve in its sole discretion from time to time.  Following the three-year
anniversary of the Effective Date, the Base Salary shall be reviewed at least
annually.

 

(b)         Cash Bonuses. Executive shall be eligible for annual cash bonuses
(“Cash Bonus”) for each completed fiscal year (subject to Section 1.4 hereof) of
the Company during the Term in accordance with this Section 1.3(b).  The Cash
Bonus for any fiscal year shall be an amount equal to the IP Income Bonus plus
the EBITDA Bonus. The “IP Income Bonus” for any fiscal year shall be an amount
equal to two and one-half percent (2.5%) of all income generated from sales of
the Company’s products and by the trademarks and other intellectual property
owned, operated or managed by the Company (“IP Income”) in excess of $8,000,000
earned and received by the Company in such fiscal year provided, however, that
any IP Income generated through Net Sales, shall be multiplied by (i) 7%, in the
case of Net Sales from wholesale sales and private label sales and (ii) 3%, in
the case of Net Sales from e-commerce sales though the Company’s web sites. The
“EBITDA Bonus” for any fiscal year shall be an amount equal to five percent (5%)
of the Company’s Adjusted EBITDA for such fiscal year.

 



 2 

 

 

The Cash Bonus shall be paid to the Executive on the date that is the earlier of
(i) the 90th day following the end of the fiscal year to which the Cash Bonus
relates and (ii) the first business day following the date the Company’s annual
report on Form 10-K for the fiscal year to which the Cash Bonus relates is filed
with the Securities and Exchange Commission. The Executive shall have the right
to elect to receive all or a portion of the Cash Bonus payable for any fiscal
year to be paid through the issuance of shares of the Company’s common stock
(under the Company’s Third Amended and Restated Incentive Plan or any other
stockholder approved equity incentive plan of the Company) based on the average
closing sale prices of the Company’s common stock for the five trading days
ending on the day immediately preceding the trading day on which the Cash Bonus
is paid; provided that the Company has a sufficient number of shares available
for issuance and not otherwise reserved under stockholder approved equity
incentive plans. Notwithstanding the foregoing, all payments of Cash Bonuses
shall be made on a date that allows such payments to comply with the
requirements of Section 409A of the Code.  Executive shall be eligible to
receive a pro rata portion of the Cash Bonus if Executive’s employment is less
than a full year or ceases prior to the end of the calendar year for which a
Cash Bonus has not yet been paid. 

 

(c)         Options. Upon execution of this Agreement, the Company shall grant
to the Executive under the Company’s Third Amended and Restated Equity Incentive
Plan non-qualified stock options (the “Options”) to purchase up to Two Million
Five Hundred Seventy Eight Thousand Nine Hundred Forty Seven (2,578,947) shares
of the Company’s common stock at an exercise price equal to the last sale price
of the common stock on the date of this Agreement. The Options shall be
exercisable until the ten (10) year anniversary of the date of this Agreement
and shall vest subject to the Executive remaining employed with the Company and
based upon the Company’s common stock achieving the following Target Prices as
follows:

 

Target Prices   Number of Option Shares
Vesting  $3.00    736,842  $5.00    626,316  $7.00    515,789  $9.00    405,263 
$11.00    294,737 

 

(d)         Withholding.  All payments made under this Agreement (including Base
Salary, Cash Bonuses, and other amounts) shall be subject to withholding for
income taxes, payroll taxes and other legally required deductions.

 

(e)         Automobile Allowance.  The Company will furnish the Executive with
an automobile appropriate for his level of position and shall pay to, or on
behalf of, the Executive (in addition to monthly lease or other payments) all of
the related expenses for gasoline, insurance, maintenance, repairs or any other
costs associated with the Executive’s automobile.

 

(f)         Expenses.  The Company will reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement that are consistent with the Company’s policies in effect at that
time with respect to travel, entertainment and other business expenses, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses. All expense reimbursement payments for documented expenses shall
be made in accordance with the Company expense reimbursement policy; provided,
however, that payments pursuant to this Section 1.3(f) shall be made within
thirty (30) days after the date that the Executive notifies the Company of such
expense; provided, further, that the Executive shall notify the Company of such
expenses no later than six (6) months after the end of the calendar year in
which such expenses were incurred.

 



 3 

 

 

(g)         Vacation; Holiday Pay and Sick Leave.  The Executive shall be
entitled to five (5) weeks’ paid vacation in each calendar year, which if not
taken during any year may be carried forward to any subsequent year.  Executive
shall receive holiday pay and paid sick leave as provided to other executive
employees of the Company.  Upon cessation of Executive’s employment for any
reason, Executive shall receive pay for all accrued and unused vacation,
calculated at his base salary rate in effect at the time of the cessation of his
employment, provided that the amount of vacation that Executive shall be
entitled to accrue during the Term shall be in accordance with Company policy.

 

(h)         Additional Benefits.  During the Employment Period, the Executive
shall be entitled to participate (for himself and, as applicable, his
dependents) in the group medical, life, 401(k) and other insurance programs,
employee benefit plans and perquisites which may be adopted by the Board or the
Compensation Committee, from time to time, for participation by the Company’s
senior management or executives, as well as dental, life and disability
insurance coverage, with payment of, or reimbursement for, such insurance
premiums by the Company, subject to, in all cases, the terms and conditions
established by the Board with respect to such plans (collectively, the
“Benefits”); provided, however, that the Board, in its reasonable discretion,
may revise the terms of any Benefits so long as such revision does not have a
disproportionately negative impact on the Executive vis-à-vis other Company
employees, to the extent applicable.

 

(i)          Life and Disability Insurance.  The Company shall, in accordance
with the Company’s policies, reimburse or pay on behalf of the Executive for up
to $15,000 and $10,000 per year for Life and Disability Insurance premiums,
respectively, with such reimbursements made in the calendar year in which the
expense is incurred.

 

(j)         Indemnification.  The Executive shall be entitled to indemnification
by the Company in the same circumstances and to the same extent as the other
executive officers and directors of the Company, which indemnification shall in
no event be less favorable to the Executive than the fullest scope of
indemnification permitted by applicable  Delaware law (or any such greater scope
of indemnification provided by agreement or by the terms of the Company’s
Certificate of Incorporation or By-Laws to any executive officer or director of
the Company).  The Executive shall also be named as an additional insured under
the directors’ and officers’ liability insurance policy maintained by the
Company and shall be entitled to the same level of coverage provided thereby to
the other executive officers and directors of the Company.

 

(k)         Stock Options. In the event that the Company elects from time to
time during the Employment Period to award to its senior management or
executives, generally, options to purchase shares of the Company’s stock
pursuant to any stock option plan or similar program, the Executive shall be
entitled to participate in any such stock option plan or similar program on a
basis consistent with the participation of other senior management or executives
of the Company.

 



 4 

 

 

1.4.         Term and Termination.

 

(a)         Duration.  The Employment Period shall commence on the Effective
Date and shall terminate three (3) years from the Effective Date (the “Term”),
unless earlier terminated by the Company or the Executive as set forth in this
Section 1.4.  The Term shall renew automatically for one-year periods, unless
either party gives the other party written notice of its intention not to renew
the Agreement no later than 90 days prior to the expiration of the then current
Term.  The Employment Period shall be terminated prior to the then-applicable
expiration of the Term upon the first to occur of (i) termination of the
Executive’s employment by the Company for Cause, (ii) termination of the
Executive’s employment by the Company without Cause, (iii) the Executive’s
resignation with Good Reason, (iv) the Executive’s resignation other than for
Good Reason or (v) the Executive’s death or Disability.  The Executive shall not
terminate the Employment Period, with or without Good Reason, unless he gives
the Company written notice that he intends to terminate the Employment Period at
least 90 days prior to the Executive’s proposed Termination Date.  As a
condition to Executive receiving any payments or benefits under Section 1.4(b)
or Section 1.4(c), the Executive shall execute and deliver to the Company the
General Release in the form attached hereto as Exhibit A.

 

(b)         Severance Upon Termination Without Cause, Upon Resignation by the
Executive For Good Reason or Failure to Renew Term.  If the Employment Period is
terminated by the Company without Cause or if the Executive resigns for Good
Reason, or if the Company fails to renew the Term (in which case termination of
the Executive’s employment shall be effective at the expiration of the
then-current Term), then the Executive will be entitled to receive (1) any
unpaid Base Salary through and including the Termination Date and any other
amounts, including any unpaid Cash Bonuses or other entitlements then due and
owing to the Executive as of the Termination Date; (2) an amount equal to the
Executive’s Base Salary (at the rate in effect on the date the Executive’s
employment is terminated) for the greater of the remainder of the Term or a
two-year period following the Executive’s termination of employment as described
in this Section 1.4(b) plus two times the average annual Cash Bonuses paid in
the immediate preceding 12 months, payable in a lump sum on the date immediately
following the Executive’s “separation from service” (within the meaning of
Section 409A of the Code) occurring in connection with such termination and (3)
continue to participate in the Company’s group medical plan on the same basis as
he previously participated or receive payment of, or reimbursement for, COBRA
premiums (or, if COBRA coverage is not available, reimbursement of premiums paid
for other medical insurance in an amount not to exceed the COBRA premium) for a
36-month period following the Executive’s termination of employment; provided
that if the Executive is provided with health insurance coverage by a successor
employer, any such coverage and reimbursement by the Company shall cease. Each
of clauses (1), (2) and (3) in the preceding sentence is referred to as a
“Severance Payment”.  The Executive also shall be entitled to receive payment
for all reimbursable expenses or other entitlements then due and owing to the
Executive as of the Termination Date including payments in full for any amounts
due and owing under Section 1.3(e). If the Executive breaches his obligations
under Section 1.6, 1.7, 1.8 or 1.9 of this Agreement, the Company’s obligation
to make any Severance Payments and provide any Benefits shall cease as of the
date of such breach; provided, that if the Executive cures such breach within 10
days of receiving written notice from the Company of such breach (which notice
the Company shall provide promptly to the Executive after learning of such
breach), the Company shall promptly pay all Severance Payments not made during
such period of dispute and resume making Severance Payments and providing
Benefits promptly following such cure.  

 



 5 

 

 

(c)         Severance upon a Change of Control.  Anything contained herein to
the contrary notwithstanding, in the event the Executive’s employment hereunder
is terminated within twelve (12) months following a Change of Control by the
Company without Cause or by the Executive with Good Reason, the Executive shall
be entitled to receive the Severance Payment as described in sub-section (b)(2)
above multiplied by two (2) minus $100; provided, however, that if such lump sum
Severance Payment, either alone or together with other payments or benefits,
either cash or non-cash, that the Executive has the right to receive from the
Company, including, but not limited to, accelerated vesting or payment of any
deferred compensation, options, stock appreciation rights or any benefits
payable to the Executive under any plan for the benefit of employees, would
constitute an “excess parachute payment” (as defined in Section 280G of the
Code), then such lump sum severance payment or other benefit shall be reduced to
the largest amount that will not result in receipt by the Executive of an
“excess parachute payment.” The determination of the amount of the payment
described in this subsection shall be made by the Company’s independent auditors
at the sole expense of the Company.  For purposes of clarification the value of
any options described above will be determined by the Company’s independent
auditors using a Black-Scholes valuation methodology.  Upon a Change of Control,
notwithstanding the vesting and exercisability schedule in any stock option or
other grant agreement between the Company and the Executive, all unvested stock
options, shares of restricted stock and other equity awards granted by the
Company to the Executive pursuant to any such agreement shall immediately vest,
and all such stock options shall become exercisable and shall remain exercisable
for the lesser of 180 days after the date of the Change of Control or the
remaining term of the applicable option.

 

(d)         Death and Disability.  In the event of the death or Disability of
the Executive, the Company shall pay the Executive his Base Salary through the
Termination Date, at the rate then in effect, and all expenses or accrued
Benefits arising prior to such termination which are payable to the Executive
pursuant to this Agreement through the Termination Date.  Any other rights and
benefits the Executive may have under employee benefit plans and programs of the
Company generally in the event of the Executive’s Disability shall be determined
in accordance with the terms of such plans and programs.  In the event of
Executive’s death, any rights and benefits that the Executive’s estate or any
other person may have under employee benefit plans and programs of the Company
generally in the event of the Executive’s death shall be determined in
accordance with the terms of such plans and programs.

 

(e)         Salary and Other Payments Through Termination.  If the Executive’s
employment with the Company is terminated during the Term (i) by the Company for
Cause or (ii) by the Executive other than for Good Reason, the Executive will be
entitled to receive his Base Salary at the rate then in effect through the
Termination Date, but will not be entitled to receive any Severance Payments or
Benefits after the Termination Date.  The Executive shall be entitled to receive
payment for all reimbursable expenses or other entitlements then due and owing
to the Executive as of the Termination Date.  

 

(f)         Other Rights.  Except as set forth in this Section 1.4 and Section
1.3, all of the Executive’s rights to receive Base Salary at the rate then in
effect, Benefits and the Cash Bonuses hereunder (if any) which accrue or become
payable after the termination of the Employment Period shall cease upon such
termination.

 



 6 

 

 

(g)         Continuing Benefits. Notwithstanding Section 1.4(f), termination
pursuant to this Section 1.4 shall not modify or affect in any way whatsoever
any vested right of the Executive to benefits payable under any retirement or
pension plan or under any other employee benefit plan of the Company, and all
such benefits shall continue, in accordance with, and subject to, the terms and
conditions of such plans, to be payable in full to, or on account of, the
Executive after such termination.

 

(h)         No Duty of Mitigation.  The Executive shall not be required to
mitigate the amount of any payment provided for in this Article I by seeking
other employment or otherwise.

 

1.5.         Intentionally Omitted.

 

1.6.         Confidential Information.

 

(a)         The Executive shall not disclose or, directly or indirectly, use at
any time, during the Employment Period or thereafter, any Confidential
Information (as defined below) of which the Executive is or becomes aware,
whether or not such information is developed by him, alone or with others,
except to the extent that (i) such disclosure or use is required by the
Executive’s performance of the duties assigned to the Executive by the Board,
(ii) the Executive is required by subpoena or similar process to disclose or
discuss any Confidential Information, provided, that in such case, the Executive
shall promptly inform the Company in writing of such event, shall cooperate with
the Company in attempting to obtain a protective order or to otherwise limit or
restrict such disclosure to the greatest extent possible, and shall disclose
only that portion of the Confidential Information as is strictly required, or
(iii) such Confidential Information is or becomes generally known to and
available for use by the public, other than as a result of any action or
inaction directly or indirectly by the Executive.  At the Company’s expense, the
Executive shall take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft.  The
Executive acknowledges that the Confidential Information obtained by him during
the course of his employment with the Company is the sole and exclusive property
of the Company and its Subsidiaries, as applicable.

 

(b)         The Executive understands that the Company and its Subsidiaries will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the part of the Company and its Subsidiaries
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  During the Employment Period and in the period
specified in such confidentiality agreements, and without in any way limiting
the provisions of Section 1.6(a) above, the Executive will hold Third Party
Information in confidence, consistent with the obligations applicable to
Confidential Information of the Company generally, and will not disclose to
anyone (other than personnel and agents of the Company or its Subsidiaries who
need to know such information in connection with their work for the Company or
its Subsidiaries) or use, except in connection with his work for the Company or
its Subsidiaries, Third Party Information unless expressly authorized by the
Board in writing.  

 



 7 

 

 

(c)         As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is related in any
way to the actual or anticipated business of the Company, its Subsidiaries, its
Affiliates or any of their respective predecessors in interest, including but
not limited to (i) business development, growth and other strategic business
plans, (ii) properties available for acquisition, financing development or sale,
(iii) accounting and business methods, (iv) services or products and the
marketing of such services and products, (v) fees, costs and pricing structures,
(vi) designs, (vii) analysis, (viii) drawings, photographs and reports, (ix)
computer software, including operating systems, applications and program
listings, (x) flow charts, manuals and documentation, (xi) data bases, (xii)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xiii) copyrightable
works, (xiv) all technology and trade secrets, (xv) confidential terms of
material agreements and customer relationships, and (xvi) all similar and
related information in whatever form or medium.  Confidential Information also
expressly excludes Executive’s general know-how and business contacts to the
extent that the use of such information does not violate or breach the terms of
Section 1.9.

 

1.7.         Inventions and Patents.  Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, products, methods, processes, techniques, programs, designs,
analyses, drawings, reports, patents, copyrightable works and mask works
(whether or not including any Confidential Information) and all issuances,
registrations or applications related thereto, all other proprietary information
or intellectual property and all similar or related information (whether or not
patentable) conceived, developed, contributed to, made, or reduced to practice
by Executive (either alone or with others) while employed by Company or any of
its Subsidiaries or Affiliates or any of their respective predecessors in
interest (including prior to the date of this Agreement) or using the materials,
facilities or resources of the Company or any of its Subsidiaries or Affiliates
or any of their respective predecessors in interest (collectively, “Company
Works”) is the sole and exclusive property of the Company and its Subsidiaries.
Executive hereby assigns all right, title and interest in and to all Company
Works to the Company and its Subsidiaries and waives any moral rights he may
have therein, without further obligation or consideration.  Any copyrightable
work prepared in whole or in part by the Executive will be deemed “a work made
for hire” under Section 201(b) of the 1976 Copyright Act, and the Company and
its Subsidiaries shall own all of the rights comprised in the copyright
therein.  The Executive shall promptly and fully disclose in writing all Company
Works to the Company and shall cooperate with the Company and its Subsidiaries
to protect, maintain and enforce the Company’s and its Subsidiaries’ interests
in and rights to such Company Works (including, without limitation, providing
reasonable assistance in securing patent protection and copyright registrations
and executing all affidavits, assignments, powers-of-attorney and other
documents as reasonably requested by the Company, whether such requests occur
prior to or after termination of the Executive’s employment with the Company).  

 

1.8.         Delivery of Materials Upon Termination of Employment.  As requested
by the Company from time to time and in any event upon the termination of the
Executive’s employment with the Company, the Executive shall promptly deliver to
the Company, or at the Company’s election destroy, all copies and embodiments,
in whatever form or medium, of all Confidential Information, Company Works and
other property and assets of the Company and its Subsidiaries in the Executive’s
possession or within his control (including, but not limited to, office keys,
access cards, written records, notes, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes computers and handheld devices (including all software, files and
documents thereon) and any other materials containing any Confidential
Information or Company Works) irrespective of the location or form of such
material and, if requested by the Company, shall provide the Company with
written confirmation that all such materials have been delivered to the Company
or destroyed, as applicable.

 



 8 

 

 

1.9.         Non-Compete and Non-Solicitation Covenants.

 

(a)         The Executive acknowledges and agrees that the Executive’s services
to the Company and its Subsidiaries are unique in nature and that the Company
and its Subsidiaries would be irreparably damaged if the Executive were to
provide similar services to any Person competing with the Company and its
Subsidiaries or engaged in the Business.  The Executive further acknowledges
that, in the course of his employment with the Company, he will become familiar
with the Company’s and its’ Subsidiaries’ trade secrets and with other
Confidential Information.  During the Noncompete Period, he shall not, directly
or indirectly, whether for himself or for any other Person, permit his name to
be used by or participate in any business or enterprise (including, without
limitation, any division, group or franchise of a larger organization) that
engages or proposes to engage in the Business in the Restricted Territories,
other than the Company and its Subsidiaries or except as otherwise directed or
authorized by the Board.  For purposes of this Agreement, the term “participate
in” shall include, without limitation, having any direct or indirect interest in
any Person, whether as a sole proprietor, owner, stockholder, partner, member,
joint venturer, creditor or otherwise, or rendering any direct or indirect
service or assistance to any Person (whether as a director, officer, supervisor,
employee, agent, consultant or otherwise).  Nothing herein will prohibit the
Executive from mere passive ownership of not more than five percent (5%) of the
outstanding stock of any class of a publicly held corporation whose stock is
traded on a national securities exchange or in the over-the-counter market.  As
used herein, the phrase “mere passive ownership” shall include voting or
otherwise granting any consents or approvals required to be obtained from such
Person as an owner of stock or other ownership interests in any entity pursuant
to the charter or other organizational documents of such entity, but shall not
include, without limitation, any involvement in the day-to-day operations of
such entity.

 

(b)         During the Nonsolicitation Period, the Executive will not directly,
or indirectly through another Person, solicit, induce or attempt to induce any
customer, supplier, licensee, or other business relation of the Company or any
of its Subsidiaries, or solicit, induce or attempt to induce any person who is,
or was during the then-most recent 12-month period, a corporate officer, general
manager or other employee of the Company or any of its Subsidiaries to terminate
such employee’s employment with the Company or any of its Subsidiaries, or hire
any such person unless such person’s employment was terminated by the Company or
any of its Subsidiaries, or in any way interfere with the relationship between
any such customer, supplier, licensee, employee or business relation and the
Company or any of its Subsidiaries.  The Executive acknowledges and agrees that
the Company and its Subsidiaries would be irreparably damaged if the Executive
were to breach any of the provisions contained in this Section 1.9(b).  

 

(c)         Executive acknowledges that this Agreement, and specifically, this
Section 1.9, does not preclude Executive from earning a livelihood, nor does it
unreasonably impose limitations on Executive’s ability to earn a living.  In
addition, Executive agrees and acknowledges that the potential harm to the
Company of its non-enforcement outweighs any harm to Executive of its
enforcement by injunction or otherwise.

 



 9 

 

 

1.10.       Enforcement.  If, at the time of enforcement of Section 1.6, 1.7,
1.8, 1.9 or 1.10, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the Parties agree that, to the
extent permitted by applicable law, the maximum period, scope or geographical
area reasonable under such circumstances will be substituted for the Noncompete
Period, scope or area.  Because the Executive’s services are unique and because
the Executive has access to Confidential Information and Company Works, the
Parties agree that money damages would be an inadequate remedy for any breach of
Section 1.6, 1.7, 1.8, 1.9 or 1.10.  Therefore, in the event of a breach or
threatened breach of Section 1.6, 1.7, 1.8, 1.9 or 1.10, the Company or any of
its Subsidiaries or any of their respective successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).  The Parties hereby
acknowledge and agree that (a) performance of the services of the Executive
hereunder may occur in jurisdictions other than the jurisdiction whose law the
Parties have agreed shall govern the construction, validity and interpretation
of this Agreement, (b) the law of the  State of New York shall govern
construction, validity and interpretation of this Agreement to the fullest
extent possible, and (c) Section 1.6, 1.7, 1.8, 1.9 or 1.10 shall restrict the
Executive only to the extent permitted by applicable law.

 

1.11.       Survival.  Sections 1.6, 1.7, 1.8, 1.9 and 1.10 will survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.

 

ARTICLE II.

DEFINED TERMS

 

 

2.1.         Definitions. For purposes of this Agreement, the following terms
will have the following meanings:

 

“Adjusted EBITDA” shall mean for any period, for the Company and its
subsidiaries on a consolidated basis (without duplication), an amount equal to
(a) consolidated net income (as determined in accordance with generally accepted
accounting principles of the United States of America as in effect from time to
time) (“Consolidated Net Income”) for such period, minus, (b) to the extent
included in calculating Consolidated Net Income, the sum of, without
duplication, (i) income tax credits for such period, and (ii) gain from
extraordinary or non-recurring items for such period (including, without
limitation, non-cash items related to purchase accounting), plus (c) the
following to the extent deducted in calculating such Consolidated Net Income,
(i) interest expense and other finance costs (whether cash or non-cash) for such
period (ii) the provision for federal, state, local and foreign income taxes for
such period, (iii) the amount of depreciation and amortization expense for such
period, (iv) the transaction fees, costs and expenses incurred in connection
with any subsequent asset, brand, stock acquisition or joint venture or similar
transaction in such period, (v) all other extraordinary or non-recurring
non-cash charges (including, without limitation, non-cash items related to
purchase accounting and non-cash items related to earn-outs) and (vi) non-cash
stock or equity compensation in such period, other than non-cash compensation
paid to the Executive pursuant to Section 1.3(b) hereof.

 



 10 

 

 

“Business” means the business of acquiring and licensing consumer brands
worldwide.  

 

“Cause” means with respect to the Executive, the occurrence of one or more of
the following:  (i) conviction of a felony involving moral turpitude,
misappropriation of Company property, embezzlement of Company funds or violation
of the securities laws relating to or affecting the Company, (ii) persistent and
repeated refusal to comply with no less than three written directives of the
Board with respect to an item that the Board deems material to the business
and/or operations of the Company, (iii) reporting to work under the influence of
alcohol or illegal drugs, or the use of illegal drugs (whether or not at the
workplace), or (iv) any willful breach of Section 1.6, 1.7, 1.8 or 1.9 of this
Agreement.  Notwithstanding the foregoing, termination by the Company for Cause
(other than pursuant to clause (i) above) shall not be effective until and
unless (i) Executive fails to cure such alleged act or circumstance within 30
days of receipt of notice thereof, to the satisfaction of the Board in the
exercise of its reasonable judgment (or, if within such 30-day period the
Executive commences and proceeds to take all reasonable actions to effect such
cure, within such reasonable additional time period (no longer than sixty (60)
days) as may be necessary), and (ii) notice of intention to terminate for Cause
has been given by the Company within thirty (30) days after the Board learns of
the act, failure or event constituting Cause, and (iii) the Board has voted (at
a meeting of the Board duly called and held as to which termination of Executive
is an agenda item) by a vote of at least two-thirds of the members of the Board
(other than Executive if Executive is a Board member) to terminate Executive for
Cause after Executive has been given notice of the particular acts or
circumstances which are the basis for the termination for Cause and has been
afforded an opportunity to appear with counsel and present his positions at such
meeting and to present his case thereat, and (iv) the Board has given notice of
termination to Executive within five days after such meeting voting in favor of
termination.

 

“Change of Control” means the occurrence of any of the following (i) a merger or
consolidation to which the Company is a party (other than one in which the
stockholders of the Company prior to the event own a majority of the voting
power of the surviving or resulting corporation) (ii) a sale, lease, transfer,
exclusive license or other disposition of all or substantially all of the assets
of the Company, (iii) a sale or transfer by the Company’s stockholders of voting
control, in a single transaction or a series of transactions, or (iv) when,
during any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof;
provided, however, that a director who was not a director at the beginning of
such twelve (12)-month period shall be deemed to have satisfied such twelve (12)
month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least a majority of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such twelve (12)-month period) or
through the operation of this proviso.

 



 11 

 

 

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
thereunder, each as amended from time to time.

 

“Disability” shall have the meaning set forth in a policy or policies of
long-term disability insurance, if any, the Company obtains for the benefit of
itself and/or its employees.  If there is no definition of “disability”
applicable under any such policy or policies, if any, then the Executive shall
be considered disabled due to mental or physical impairment or disability,
despite reasonable accommodations by the Company and its Subsidiaries, to
perform his customary or other comparable duties with the Company or its
Subsidiaries immediately prior to such disability for a period of at least 120
consecutive days or for at least 180 non-consecutive days in any 12-month
period.

 

“Effective Date” means January 1, 2019.

 

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries.  

 

“Good Reason” means the occurrence, without the Executive’s written consent, of
one or more of the following events:  (i) the Company reduces the amount of
Executive’s Base Salary or target or Maximum Cash Bonus, (ii) the Company
requires that the Executive relocate his principal place of employment to a site
that is more than 50 miles from the Company’s offices in the New York area or if
the Company changes the location of its headquarters without the consent of
Executive to a location that is more than 50 miles from such location, (iii) the
Company materially reduces the Executive’s responsibilities or removes the
Executive from the position of Chief Executive Officer other than pursuant to a
termination of his employment for Cause, or upon the Executive’s death or
Disability or (iv) the Company otherwise materially breaches the terms of this
Agreement; provided that no such event shall constitute Good Reason hereunder
unless (a) the Executive shall have given written notice to the Company of the
Executive’s intent to resign for Good Reason within 30 days after the Executive
becomes aware of the occurrence of any such event, which notice shall describe
in reasonable detail the event or events constitute the basis for the
Executive’s intention to resign for Good Reason and (b) such event or
occurrence, if a breach susceptible to cure, shall not have been cured or
otherwise shall not have been resolved to the Executive’s reasonable
satisfaction, in each case within 30 days of the Company’s receipt of such
notice.  In such case the Executive’s resignation shall become effective on the
61st day after the Company’s receipt of the aforementioned notice.

 

“Net Sales” means wholesale and retail sales of products directly by the Company
(including under its brands and private label) to consumers, including through
direct-response television (i.e., QVC, Inc. and The Home Shopping Network), less
any returns, trade discounts, charge-backs.

 

“Noncompete Period” means the Employment Period and six months thereafter.

 

“Nonsolicitation Period” means the Employment Period and one year thereafter.

 



 12 

 

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

 

“Restricted Territories” means (i) the United States and its territories and
possessions and (ii) any foreign country in which the Company engages in
business as of the Termination Date.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of  partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner or manager or managing member of such limited liability company,
partnership, association, or other business entity.  For purposes hereof,
references to a Subsidiary of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries, and, unless otherwise
indicated, the term Subsidiary refers to a Subsidiary of the Company.  

 

“Target Price” shall mean the average closing sale price of the Company’s common
stock for any ten (10) consecutive trading days.

 

“Termination Date” means the effective date of the Executive’s termination of
employment with the Company.

 

2.2.         Other Definitional Provisions.

 

(a)         Section references contained in this Agreement are references to
sections in this Agreement, unless otherwise specified.  Each defined term used
in this Agreement has a comparable meaning when used in its plural or singular
form.  Each gender-specific term used in this Agreement has a comparable meaning
whether used in a masculine, feminine or gender-neutral form.

 

(b)         Whenever the term “including” (whether or not that term is followed
by the phrase “but not limited to” or “without limitation” or words of similar
effect) is used in this Agreement in connection with a listing of items within a
particular classification, that listing will be interpreted to be illustrative
only and will not be interpreted as a limitation on, or an exclusive listing of,
the items within that classification.

 

 13 

 

 

ARTICLE III.

MISCELLANEOUS TERMS

 

 

3.1.         Defense of Claims. The Executive agrees that, during the Employment
Period, and for a period of six months after termination of the Executive’s
employment, upon request by the Company, the Executive shall reasonably
cooperate with the Company in connection with any matters the Executive worked
on during his employment with the Company and any related transitional
matters.  In addition, during the Employment Period and thereafter, the
Executive agrees to reasonably cooperate with the Company in the defense of any
claims or actions that may be made by or against the Company that affect the
Executive’s prior areas of responsibility or involve matters about which the
Executive has knowledge, except if the Executive’s reasonable interests are
adverse to the Company in such claim or action and provided that after the
Employment Period such level of cooperation shall be reasonable and shall take
due account of the Executive’s work and personal commitments. The Company agrees
to promptly reimburse the Executive for all of the Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
the Executive’s obligations under this Section 3.1.  

 

3.2.         Nondisparagement. The Executive agrees to refrain from (i) making,
directly or indirectly, any derogatory comments concerning the Company or its
Subsidiaries or any current or former officers, directors, employees or
shareholders thereof or (ii) taking any other action with respect to the Company
or its Subsidiaries which is reasonably expected to result, or does result in,
damage to the business or reputation of the Company, its Subsidiaries or any of
its current or former officers, directors, employees or shareholders.  The
Company agrees to refrain from (i) making, directly or indirectly, any
derogatory comments concerning the Executive or (ii) taking any other action
with respect to the Executive which is reasonably expected to result, or does
result in, damage to the reputation of the Executive.  Notwithstanding anything
to the contrary contained herein, nothing in this Agreement shall prohibit or
restrict either party from, truthfully and in good faith: (i) making any
disclosure of information required by law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company’s or the Executive’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

 

3.3.         Source of Payments. All payments provided under this Agreement,
other than payments made pursuant to a plan which provides otherwise and except
as otherwise provided herein, shall be paid in cash from the general funds of
the Company, and no special or separate fund shall be established, and no other
segregation of assets shall be made, to assure payment. The Executive shall have
no right, title or interest whatsoever in or to any investments which the
Company or its Subsidiaries may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

 

3.4.         Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), sent by reputable overnight
courier service (charges prepaid) or sent by facsimile (with receipt confirmed)
to the recipient at the address or facsimile number indicated below:

 



 14 

 

 

To the Company:

 

XCel Brands, Inc.

1333 Broadway, 10th Floor

New York, New York 10018

 

With a copy (which shall not constitute notice) to:

 

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0208

Attn:  Robert Mittman, Esquire

Facsimile: (212) 885-5557 

 

To the Executive:

 

Robert W. D’Loren

c/o XCel Brands, Inc.

1333 Broadway, 10th Floor

New York, New York 10018

 

With copies to:

 

James F. O’Brien, Esq.

500 North Broadway, Suite 105

Jericho, NY 11753

Telephone: (516) 822-9000

Telecopy:   (516) 822-1050

Attention: James F. O’Brien, Esq.

 

or such other address or to the attention of such other Person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent.

 

3.5.         Severability.  Subject to the express provisions of Section 1.10
relating to certain specified changes, whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 



 15 

 

 

3.6.         Complete Agreement.  This Agreement embodies the complete agreement
and understanding among the Parties with regard to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, which may have related to the subject
matter hereof in any way.  To the extent that this Agreement provides greater
benefits to the Executive or fewer obligations of the Executive than available
or set forth under the Company’s employee handbook or other corporate policies,
then this Agreement shall prevail.

 

3.7.         Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

3.8.         Assignment.  Without the Executive’s consent, the Company may not
assign its rights and obligations under this Agreement except (i) to a
“Successor” (as defined below) or (ii) to an entity that is formed and
controlled by the Company or any of its Subsidiaries.  This Agreement is
personal to the Executive, and the Executive shall not have the right to assign
the Executive’s interest in this Agreement, any rights under this Agreement or
any duties imposed under this Agreement, nor shall the Executive have the right
to pledge, hypothecate, transfer, assign or otherwise encumber the Executive’s
right to receive any form of compensation hereunder without the prior written
consent of the Board.  As used in Sections 3.8 and 3.9, “Successor” shall
include any Person that at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets of, or
ownership interests in, the Company and its Subsidiaries.

 

3.9.         Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Company, the Executive, and
their respective heirs, successors and permitted assigns.

 

3.10.       Choice of Law.  This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of New York. Any claim or controversy arising out of or in
connection with this Agreement, or the breach thereof, shall be adjudicated
exclusively by the Supreme Court, New York County, State of New York, or by a
federal court sitting in Manhattan in New York City, State of New York. The
parties hereto agree to the personal jurisdiction of such courts and agree to
accept process by regular mail in connection with any such dispute.

 

3.11.       Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 



 16 

 

 

3.12.       Legal Fees and Court Costs.  In the event that any action, suit or
other proceeding in law or in equity is brought to enforce the provisions of
this Agreement, and such action results in the award of a judgment for money
damages or in the granting of any injunction in favor of the Company, all
expenses (including reasonable attorneys’ fees) of the Company in such action,
suit or other proceeding shall be paid by the Executive. In the event that any
action, suit or other proceeding in law or in equity is brought to enforce the
provisions of this Agreement, and such action results in the award of a judgment
for money damages or in the granting of any injunction in favor of the
Executive, all expenses (including reasonable attorneys’ fees and travel
expenses) of the Executive in such action, suit or other proceeding shall be
paid by the Company.

 

3.13.       Remedies.  Each Party will be entitled to enforce its rights under
this Agreement specifically, to recover damages and costs caused by any breach
of any provision of this Agreement and to exercise all other rights existing in
its favor.  Subject to Section 3.12, nothing herein shall prohibit any
arbitrator or judicial authority from awarding attorneys’ fees or costs to a
prevailing Party in any arbitration or other proceeding to the extent that such
arbitrator or authority may lawfully do so.

 

3.14.       Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.

 

3.15.       Third Party Beneficiaries.  This Agreement will not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns and other than, in the event of the Executive’s
death, his estate, to which all of Executive’s rights and remedies set forth
herein shall accrue.

 

3.16.       The Executive’s Representations.  The Executive hereby represents
and warrants to the Company that (a) the execution, delivery and performance of
this Agreement by the Executive do not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound,
(b) the Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other Person (or
other agreement with any other person containing a restriction on the
Executive’s right to do business or obligating him to do business with any other
Person on a priority or preferential basis), (c) upon the execution and delivery
of this Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Executive, enforceable in accordance with its terms and (d)
upon the execution and delivery of this Agreement by the Company, Executive
shall not be in violation of clause (i) set forth in the definition of Cause and
shall not be disabled.

 



 17 

 

 

3.17.       Amendment to Comply with Section 409A of the Code.  To the extent
that this Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Code and the Treasury
Regulations (including proposed regulations) and guidance promulgated
thereunder, (a) the provisions of this Agreement shall be interpreted in a
manner to the maximum extent possible to comply in good faith with Code Section
409A and (b) the parties hereto agree to amend this Agreement for purposes of
complying with Code Section 409A promptly upon issuance of any Treasury
regulations or guidance thereunder, provided , that any such amendment shall not
materially change the present value of the benefits payable to the Executive
hereunder or otherwise materially adversely affect the Executive, the Company,
or any affiliate of the Company, without the consent of such party.  With regard
to any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred.

 

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 



 18 

 

 

IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above.

 

  XCEL BRANDS, INC.         By:       Name:  James F. Haran     Title:    CFO  
              Robert W. D’Loren

 

 19 

 

 

EXHIBIT A

FORM OF RELEASE

 

I, Robert W. D’Loren, on behalf of myself and my heirs, successors and assigns,
in consideration of and subject to the performance by XCel Brands, Inc. a
Delaware Corporation (together with its Subsidiaries, the “Company”), of its
material obligations under the Employment Agreement (the “Employment Agreement”)
dated as of the Effective Date (as defined in the Employment Agreement) and
Sections 3, 4, 7, 8, 10 and 12 below, do hereby release and forever discharge as
of the date hereof the Company and its Subsidiaries, all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its Subsidiaries, and all direct or indirect owners of each
of foregoing (collectively, the “Released Parties”) to the extent provided
below.

 

1.            I understand that certain of the payments or benefits paid or
granted to me under Section 1.4(b) and Section 1.4(c) of the Employment
Agreement represent, in part, consideration for signing this Mutual General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in Section 1.4(b) or Section 1.4(c) of the Employment Agreement (other than for
any other unpaid compensation, benefits and expenses to which I am entitled
thereunder for employment prior to termination) unless I execute this Mutual
General Release and do not revoke this Mutual General Release within the time
period permitted hereafter or breach this Mutual General Release.

 

2.            Except as provided in paragraph 6 below, and except for
compensation and benefits and equity ownership in the Company I am entitled to
under the terms of the Employment Agreement, I knowingly and voluntarily release
and forever discharge the Released Parties from any and all claims,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
of this Mutual General Release) and whether known or unknown, suspected, or
claimed against the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation from, the Company
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act) (except as provided in
paragraph 6 below); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 



 20 

 

 

3.            This Release is mutual, and the Company hereby expressly releases
Robert W. D’Loren, his successors, assigns, heirs, executors and administrators
(“D’Loren Parties”) from all claims and to the same extent as described in the
preceding Section 2 .

 

4.            The Parties represent and acknowledge that they have not assigned
or transferred or purported to assign or transfer, to any person or entity, any
right, claim, demand, cause of action, or other matter mentioned or implied by
this Mutual General Release.

 

5.            I represent, warrant and covenant to each of the Released Parties
that at no time prior to or contemporaneous with my execution of this Mutual
General Release have I (i) knowingly engaged in any wrongful conduct against, on
behalf of or as the representative or agent of the Company; (ii) breached any
provision of the Employment Agreement; or (iii) violated any state, federal,
local or other law, including any securities laws or regulations, including the
regulations of FINRA, or any exchange, inter-dealer quotation system or the
Over-the-Counter Bulletin Board or other trading venue on which the Company’s
securities are traded.  Each Party represents, warrants and covenants to each of
the other Parties that at no time prior to or contemporaneous with his or its
execution of this Mutual General Release has any Party filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, that is
pending on the date hereof against the other Parties which is based in whole or
in part on any matter referred to in Sections 2 and 3 above; and, subject to
each Party’s performance under this Mutual General Release, to the maximum
extent permitted by law each Party shall be prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum.

 

6.            I agree that this Mutual General Release does not waive or release
any rights or claims that I may have under the Age Discrimination in Employment
Act of 1967 which arise after the date I execute this Mutual General Release. I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Employment Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

 

7.            In signing this Mutual General Release, the Parties acknowledge
and intend that it shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied.  The Parties expressly consent that
this Mutual General Release shall be given full force and effect according to
each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  The Parties acknowledge and agree that this
waiver is an essential and material term of this Mutual General Release and that
without such waiver the Parties would not have agreed to the terms of the
Employment Agreement.  The Parties further agree that in the event a claim is
brought in violation of this Mutual General Release, this Mutual General Release
shall serve as a complete defense to such Claims.  I further agree that I am not
aware of any pending charge or complaint of the type described in paragraph 2 as
of the execution of this General Release.

 



 21 

 

 

8.            The Parties agree that neither this Mutual General Release, nor
the furnishing of the consideration for this Mutual General Release, shall be
deemed or construed at any time to be an admission by any Released Party or the
Executive of any improper or unlawful conduct.

 

9.            I agree that I will forfeit all cash amounts payable by the
Company pursuant to the Employment Agreement that would not have otherwise been
paid but for my signing this Mutual General Release if I challenge the validity
of this Mutual General Release.

 

10.         The Parties agree that this Mutual General Release is confidential
and agree not to disclose any information regarding the terms of this Mutual
General Release to any third party, except any tax, legal or other counsel
consulted regarding the meaning or effect hereof or as required by law and
except that the Company may disclose this Mutual General Release to its
affiliates and their representatives.  The Executive may also disclose
information contained herein to his immediate family.  The Parties will instruct
each of the foregoing not to disclose the same to anyone.

 

11.         Any non-disclosure provision in this Mutual General Release does not
prohibit or restrict me (or my attorney) or the Company or its attorney from
responding to any inquiry about this Mutual General Release or its underlying
facts and circumstances by any governmental entity.

 

12.         The Parties specifically acknowledge their continuing obligations to
one another under the Employment Agreement, including without limitation under
Section 1.6, Section 1.7, Section 1.8, Section 1.9 and Section 3.1 of the
Employment Agreement.

 

13.         Whenever possible, each provision of this Mutual General Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Mutual General Release is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Mutual
General Release shall be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

14.         Capitalized terms used but not defined herein shall have the meaning
given such terms in the Employment Agreement.

 

BY SIGNING THIS MUTUAL GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

a.         I HAVE READ IT CAREFULLY;

 

b.         I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 



 22 

 

 

c.         I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

d.         I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN
NOT TO DO SO OF MY OWN VOLITION;

 

e.         I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE, SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____, TO
CONSIDER IT, AND THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF
THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

f.         THE CHANGES TO THE AGREEMENT SINCE _______________ ___, _____ EITHER
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

g.         I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

h.         I HAVE SIGNED THIS MUTUAL GENERAL RELEASE KNOWINGLY AND VOLUNTARILY
AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

i.          I AGREE THAT THE PROVISIONS OF THIS MUTUAL GENERAL RELEASE MAY NOT
BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE: ___________ __, ______     Robert D’Loren

 

Acknowledged and agreed as of the date first written above:

 

XCEL BRANDS, INC.       By:       Name: James Haran     Title: CFO  

 

 23 

